Case 7:19-cv-00804-MFU-RSB Document17 Filed 03/16/21 Page 1of24 Pageid#: 702

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

ROANOKE DIVISION
MARK R., )
: )
Plaintiff ) Civil Action No. 7:19-CV-804
)
v. )
)
ANDREW SAUL, Commissioner of )
Social Security, ) By: Michael F. Urbanski
) Chief United States District Judge
)
Defendant )

MEMORANDUM OPINION

This social security disability appeal was referred to the Honorable Robert S. Ballou,
United States Magistrate Judge, pursuant to 28 USC. § 636(b)(1)(B), for proposed findings of
fact and a recommended disposition. The magistrate judge filed a report and recommendation
(“R&R”) on February 16, 2021, recommending that plaintiffs motion for summary judgment
be denied, the Commissionet’s motion for summary judgment be granted, and the
Commissionet’s final decision be affirmed. Plaintiff Mark R. (“Mark”) has filed objections to
the R&R and this matter is now ripe for the court’s consideration.
I. Background

Mark worked as a hospital pharmacist from July 1993 through August 2015. In July
2015, Mark made four significant errors over three days and was referred for an in-house
“fitness for duty” evaluation with a licensed professional counselor. Mark reported a twenty-
year history of depression and said he had been diagnosed with Bipolar Disorder fifteen years

pteviously. R. 484. Following the evaluation, the counselor advised that significant concerns
Case 7:19-cv-00804-MFU-RSB Document17 Filed 03/16/21 Page 2 of 24 Pageid#: 703

were raised regarding potential risk and Mark was found to be unfit for duty at that time. R.
486.

Mark filed an application for disability insurance benefits on May 3, 2016, alleging
disability beginning on August 10, 2015. Mark was 59 years old at the alleged onset date. He
claims disability based on bipolar disorder with depression; anxiety; hypertension; and right
shoulder impingement. The AL] found that his impairments were severe under the regulations,
but that none of them met or medically equaled a listed impairment. The AL] found that
Mark had the residual functional capacity to perform medium work except that he could have
no exposure to unprotected heights, no more than occasional exposure to other hazards, and
was limited to simple, routine tasks in a job with no more than occasional changes in the work
setting, and without strict production rate or pace requirements, such as keeping up with an
assembly line or having to meet strict production quotas. A vocational expert testified that
Mark could do jobs such as hospital cleaner, warehouse worker, and floor maintenance
worker. The ALJ concluded that there was work in the economy for Mark and therefore he
was not disabled. R. 15-31. The Appeals Council denied Mark’s request for review, R. 1-6,
making the ALJ decision the final decision of the Commissionet.

This lawsuit followed. The magistrate judge found that the ALJ determination was
supported by substantial evidence and Mark has objected to several of the magistrate judge’s

findings.

 

1 The ALJ also found that Mark’s other alleged impairments of hearing loss, neat-sightedness, high
cholesterol, acid reflux, GERD, and left knee injury were non-severe, and Mark does not object to that
finding.
Case 7:19-cv-00804-MFU-RSB Document17 Filed 03/16/21 Page 3of24 Pageid#: 704

II. Standard of Review of Magistrate Judge Decision

-The objection requirement set forth in Rule 72(b) of the Federal Rules of Civil
Procedure? is designed to “train[ ] the attention of both the district court and the court of
appeals upon only those issues that remain in dispute after the magistrate judge has made
findings and recommendations.” United States v. Midgette, 478 F.3d 616, 621 (4th Cir. 2007)
(citing Thomas v. Arn, 474 U.S. 140, 147-48 (1985)). An objecting party must do so “with
sufficient specificity so as reasonably to alert the district court of the true ground for the
objection.” Id. at 622.

To conclude otherwise would defeat the purpose of requiting objections. We
would be permitting a party to appeal any issue that was before the magistrate
judge, regardless of the nature and scope of objections made to the magistrate
judge’s report. Either the district court would then have to review every issue in
the magistrate judge’s proposed findings and recommendations or courts of
appeals would be required to review issues that the district court never
considered. In either case, judicial resources would be wasted and the district
coutt’s effectiveness based on help from magistrate judges would be
undermined.

The district court must determine de novo any portion of the magistrate judge’s report
and recommendation to which a proper objection has been made. “The district court may
accept, teject, ot modify the recommended disposition; receive further evidence; or return the

matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3); 28 U.S.C. §

636(b)(1).

 

2 “Within 14 days after being served with a copy of the recommended disposition, a party may serve and file
specific written objections to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b).

3
Case 7:19-cv-00804-MFU-RSB Document17 Filed 03/16/21 Page 4of24 Pageid#: 705

eee

If, however, a patty “‘makes general or conclusory objections that do not direct the
coutt to a specific error in the magistrate judge’s proposed findings and recommendations,”
de novo teview is not required. Diprospero v. Colvin, No. 5:13-cv-00088-FDW-DSC, 2014
WL 1669806, at *1 (W.D.N.C. 2014) (quoting Howard Yellow Cabs, Inc. v. United States, 987
F, Supp. 469, 474 (W.D.N.C. 1997) and Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982)).
“The court will not consider those objections by the plaintiff that are merely conclusory or
attempt to object to the entirety of the Report, without focusing the court’s attention on

specific errors therein.” Camper v. Comm’r of Soc. Sec., No. 4:08cv69, 2009 WL 9044111, at

*2 (E.D. Va. 2009), affd, 373 F. App’x 346 (th Cir.); see Midgette, 478 F.3d at 621 (“Section

 

636(b)(1) does not countenance a form of generalized objection to cover all issues addressed
by the magistrate judge; it contemplates that a party’s objection to a magistrate judge’s report
be specific and particularized, as the statute directs the district court to review only ‘those
portions of the report or specified proposed findings or recommendations to which objection

327

is made.”’) (emphasis in original). Such general objections “have the same effect as a failure to
object, or as a waiver of such objection.” Moon v. BWX Technologies, 742 F. Supp. 2d 827,

829 (W.D. Va. 2010), affd, 498 F. App’x 268 (4th Cir. 2012). See also Arn, 474 USS. at 154

 

(“[T]he statute does not require the judge to review an issue de novo if no objections are filed.
..”),

Rehashing arguments raised before the magistrate judge does not comply with the

requirement set forth in the Federal Rules of Civil Procedute to file specific objections. Indeed,

objections that simply reiterate arguments raised before the magistrate judge are considered to
Case 7:19-cv-00804-MFU-RSB Document17 Filed 03/16/21 Page5of24 Pageid#: 706

be general objections to the entirety of the report and recommendation. See Veney v. Astrue,
539 F. Supp. 2d 841, 844-45 (W.D. Va. 2008). As the court noted in Veney:
Allowing a litigant to obtain de novo review of her entire case by merely
reformatting an earlier brief as an objection “mak[es] the initial reference to the
magistrate useless. The functions of the district court are effectively duplicated
as both the magistrate and the district court perform identical tasks. This
duplication of time and effort wastes judicial resources rather than saving them,

and runs contrary to the purposes of the Magistrates Act.” Howard [v. Sec’y of
Health & Human Servs.], 932 F.2d [505,] [] 509 [(6th Cir. 1991)].

Veney, 539 F. Supp. 2d at 846. A plaintiff who reiterates her previously-raised arguments will
not be given “the second bite at the apple she seeks;” instead, her re-filed brief will be treated
as a general objection, which has the same effect as would a failure to object. Id.
III. Judicial Review of Social Security Determinations

It is not the province of a federal court to make administrative disability decisions.
Rather, judicial review of disability cases is limited to determining whether substantial evidence

supports the Commissionet’s conclusion that the plaintiff failed to meet his burden of proving

 

disability. See Hays v. Sullivan, 907 F.2d 1453, 1456 (th Cir. 1990); see also Laws v.

 

Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966). In so doing, the court may neither undertake a

de novo review of the Commissioner’s decision nor re-weigh the evidence of record. Hunter

 

v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992). Evidence is substantial when, considering the
tecord as a whole, it might be deemed adequate to support a conclusion by a reasonable mind,
Richardson v. Perales, 402 U.S. 389, 401 (1971), or when it would be sufficient to refuse a
directed verdict in a jury trial. Smith v. Chater, 99 F.3d 635, 638 (4th Cir. 1996).

Substantial evidence is not a “large or considerable amount of evidence,” Pierce v.

Underwood, 487 U.S. 552, 565 (1988), but is more than a mere scintilla and somewhat less
Case 7:19-cv-00804-MFU-RSB Document17 Filed 03/16/21 Page 6of24 Pageid#: 707

than a preponderance. Perales, 402 U.S. at 401; Laws, 368 F.2d at 642. “It means—and means

 

 

only—‘such relevant evidence as a reasonable mind might accept as adequate to support a
. conclusion.”’ Biestek v. Berryhill, 139 S.Ct. 1148, 1154 (2019) (quoting Consolidated Edison
Co. v. NLRB, 305 U.S. 197, 229 (1938)). If the Commissioner’s decision is supported by

substantial evidence, it must be affirmed. 42 U.S.C. § 405(g); Perales, 402 USS. at 401.

 

IV. Plaintiff's Objections+

Mark makes the following objections to the magistrate judge’s R&R: (1) The magistrate
judge erred when he concluded that the ALJ properly considered the factors outlined in 20
C.F.R. §§ 404.1527(¢)(2)-(5) and 416.927(c)(2)-(5) in giving less weight to the opinion of
Mark’s treating physician; (2) the magistrate judge erred in concluding that the AL] made
specific findings that despite moderate limitations in concentrating, persisting, and maintaining
pace, Mark could sustain unskilled tasks over a normal workday; and (3) the magistrate judge
erred in concluding that the ALJ properly considered Mark’s subjective allegations that his
memory problems, anxiety, and depression rendered him unable to work at any job.

A. Opinion of the Treating Physician

Mark’s treating psychiatrist, Richard Leggett, M.D., completed a check-the-box form
on October 14, 2016, in which he provided his medical opinion about Mark’s ability to do
work related activities. The form asked the doctor to assess Mark’s mental abilities and aptitude
needed to do unskilled, semi-skilled, and skilled work. The limitations are categorized as none,

mild, moderate, marked, or extreme. A “mild” limitation is defined as “a slight limitation in

 

3 Detailed facts about Mark’s impairments and medical and procedural history can be found in the report and
recommendation (ECF No. 14) and in the administrative transcript (ECF No. 5) and will not be repeated
here except as necessary to address his objections.
Case 7:19-cv-00804-MFU-RSB Document17 Filed 03/16/21 Page 7 of 24 Pageid#: 708

this area, but the individual can generally function well.” A “moderate” limitation is defined
as “mote than a slight limitation in this area but the individual is still able to function
satisfactorily.” A “marked” limitation is defined as “a serious limitation in this area. There is
substantial loss in the ability to effectively function.” An “extreme” limitation is defined as “a
major limitation in this area. There is no useful ability to function in this area.” R. 436.

Regarding unskilled work, Dr. Leggett found that Mark had mild limitations in the areas
of remembering work-like procedures, understanding, remembering, and carrying out very
short and simple instructions, maintaining regular attendance and being punctual within
customary, usually strict tolerances, sustaining an ordinary routine without special supervision,
making simple, work-related decisions, asking simple questions or requesting assistance,
accepting instructions and responding appropriately to criticism from supervisors, responding
approptiately to changes in a routine work setting, and being aware of normal hazards and
taking appropriate precautions. Dr. Leggett found that Mark had moderate limitations in
working in coordination with or proximity to others without being unduly distracted,
completing a normal workday and workweek without interruptions from psychologically
based symptoms, performing at a consistent pace without an unreasonable number and length
of rest periods, and getting along with co-workers or peers without unduly distracting them or
exhibiting behavioral extremes.

Dr. Leggett found that Mark had no marked limitations but had an extreme limitation
in his ability to deal with normal work stress. R. 437. When asked to explain limitations falling

into the moderate and matked categories and identify the medical/clinical findings that
Case 7:19-cv-00804-MFU-RSB Document17 Filed 03/16/21 Page 8 of 24 Pageid#: 709

support the assessment, Dr. Leggett wrote that Mark had an “extreme inability to handle work-
related stress difficulty focusing and performing work-related activities.” R. 438.

With regard to semi-skilled and skilled work, Dr. Leggett found that Mark had a mild
limitation in his ability to understand, remember, and catty out detailed instructions and to set
realistic goals or make plans independently of others and an extreme limitation in his ability to
deal with the stress of semiskilled and skilled work. R. 438. Dr. Leggett made a finding that
Mark was unable to handle work related stressors. Dr. Leggett further opined that Mark would
be absent from work more than three times per month because of his impairments. R. 440.

In general, an ALJ must accord more weight to the medical opinion of an examining
soutce than to that of a nonexamining source. Testamark v. Berryhill, 736 F. App’x. 395, 387
(4th Cir. 2018) (citing 20 C.F.R. §§ 404.1527(0)(1), 416.927(c)(1) and Brown v. Comm’r of Soc.
Sec. Admin., 873 F.3d 251, 268 (4th Cir. 2017). Treating sources are likely to be the medical
professionals most able to provide a detailed, longitudinal picture of the claimant’s medical
impairments. Id. (citing Woods v. Berryhill, 888 F.3d 686, 695 (2018)). “[T]he AL] is required
to give controlling weight to opinions proffered by a claimant’s treating physician so long as
the opinion is well supported by medically acceptable clinical and laboratory diagnostic
techniques and is not inconsistent with the other substantial evidence in the claimant’s case
record.” Lewis _v. Berryhill, 858 F.3d 858, 867 (4th Cir. 2017) (alterations and internal

quotations omitted).+ If an AL] does not give controlling weight to the opinion of a treating

 

4 The Social Security Administration has amended the treating source tule effective March 27, 2017, for
claims filed after that date. Under the new rule, the SSA will consider the persuasiveness of all medical
opinions and evaluate them primarily on the basis of supportability and consistency. 20 C.F.R. §
404.1520c(a), (c)(1)-(2). Because Mark’s claim was filed before the effective date of the change, the decision is
reviewed under the regulation in effect at that time, 20 C.F.R. § 404.1527.

8
Case 7:19-cv-00804-MFU-RSB Document17 Filed 03/16/21 Page 9 of 24 Pageid#: 710

source, the ALJ must consider a non-exclusive list of factors to determine the weight to be
given all the medical opinions of record, including (1) examining relationship; (2) treatment
relationship; (3) supportability of the source’s opinion; (4) consistency of the opinion with the
record; and (5) specialization of the source. Testamark, 736 F. App’x. at 398; 20 C.F.R. §
404.1527(c). “An ALJ must include ‘a narrative discussion describing how the evidence
supports’ his ‘explanation of the varying degrees of weight he gave to differing opinions
concerning [the claimant’s] conditions and limitations.”” Woods, 888 F.3d at 695 (citing
Monroe v. Colvin, 826 F.3d 176, 190 (4th Cir. 2018). An AY may give greater weight to the
opinions of nontreating and nonexamining sources if the opinion provides “sufficient indicia
of supportability in the form of a high-quality explanation for the opinion and a significant
amount of substantiating evidence, particularly medical signs and laboratory findings;
consistency between the opinion and the record as a whole; and specialization in the subject
matter in the opinion.” Id.

The ALJ in Mark’s case gave less weight to Dr. Leggett’s opinion than he did to other
medical opinions in the record and Mark argued to the magistrate judge that it was error for
him to do so. The magistrate judge found that the AL] properly considered the factors set out
in § 404.1527(c) and Mark argues that the magistrate judge erred in making that finding.
However, a review of the record indicates that the magistrate judge is correct.

The ALJ agreed with Dr. Leggett’s assessment that Mark was unable to handle the
work-related stressors associated with his job as a hospital pharmacist, but did not accept Dt.
Leggett’s conclusion that Mark had an extreme limitation in his ability to tolerate all work

stress or that he would be absent from work three times per month because of his impairment.
Case 7:19-cv-00804-MFU-RSB Document17 Filed 03/16/21 Page 10 of 24 Pageid#: 711

The AL] acknowledged Dr. Leggett as Mark’s “long-time psychiatrist” and noted that he had
seen Dr. Leggett both before and after his onset date. R. 23, 28. The AL] cited Mark’s stable
mental status examination findings and fairly broad activities of daily living, such as attending
church meetings and services, “doing sound” for the seniors in Bible study, and doing the
announcement and prayer for his Sunday School class to find that Dr. Lepgett’s assessment of
an extreme inability to deal with stress was not consistent with other evidence in the record.
R. 25. |

The ALJ also noted that Mark’s overall course of treatment had been conservative and
reasonably effective and that he had never required inpatient stabilization. Also, although his
visits to Dr. Leggett incteased immediately after the alleged onset date, Mark returned to a
quarterly follow-up schedule early in 2016. R. 24. In addition, the relatively static nature of his
medication regimen and follow-up schedule suggested the modalities gave him meaningful, if
not complete, relief. Additionally, although Dr. Leggett and another treating mental health
practitioner, Ronald Salzbach, documented abnormalities in Mark’s mood, affect, thought
processes, and memory, his mental status examinations have otherwise shown a cooperative
attitude, no suicidal or homicidal ideation, no evidence of psychosis, good insight, and
apptopriate judgment. Dr. Leggett had also noted that Mark’s memory was generally
functional in a non-stressful environment. R. 24-25.

In addition, the ALJ also noted that Mark’s ability to travel significant distances with
his family, including trips to Hilton Head, Disney World in Florida, Mexico, and Italy,
indicated that Dr. Leggett’s assessment of a total inability to deal with stress was not consistent

with other evidence in the record. R. 25. The ALJ further found that Mark participated in live

10
Case 7:19-cv-00804-MFU-RSB Document17 Filed 03/16/21 Page 11 of 24 Pageid#: 712

musical performances and his ability to do so demonstrated some meaningful ability to tolerate
sttess. In addition, the ALJ found that Mark had demonstrated good coping abilities in the
form of woodworking and running for exercise. R. 28. The ALJ further found that Dr.
Leggett’s expected rate of absenteeism was not well supported because he had provided no
narrative explanation for the conclusion. R. 28.

The ALJ also noted that since Mark’s onset date, Dr. Leggett had assigned him Global
Assessment of Functioning (GAF) scores ranging from 55 to 72.5 These scores indicate at
worst “moderate” symptoms or functional difficulties, which were consistent with Mark’s
conservative course of treatment, treatment response, clinical presentation over time, and
broad activities of daily living. R. 28.

Mark objects that the ALJ did not show how his participation in activities such as family
travel, playing in an orchestra where he had difficulty learning new music and staying on beat,
and running two or three times per week showed that he was not unable to tolerate normal
work stress. However, the ALJ is only required to present a reviewing court with “findings
and determinations sufficiently articulated to permit meaningful judicial review” so that the
court is not “left to guess” about how the conflicting medical opinions were evaluated in light

of the evidence. Testamark, 736 F. App’x at 398 (citing Mascio v. Colvin, 780 F.3d 632, 637

 

5The Global Assessment of Functioning (GAF) Scale is used to rate how serious a mental illness may be by
measuring how much a person’s symptoms affect their day-to-day life on a scale of 0 to 100. Although
psychiatrists now typically use a scale developed by the World Health Organization, government agencies and
insurance companies still use the GAF scale. A GAF score of 60-51 indicates moderate symptoms, such as flat
and circumstantial speech, occasional panic attacks or moderate difficulties in social occupational, or social
functioning. A GAF score of 80-71 indicates that if symptoms are present, they are transient and expectable
reactions to psychological stressors, such as difficulty concentrating after a family argument with no more than
slight impairment in social, occupational, or school functioning. https://www.webmd.com/mental-health/gaf-
scale-facts (last viewed on March 4, 2021). °

11
Case 7:19-cv-00804-MFU-RSB Document17 Filed 03/16/21 Page 12 of 24 Pageid#: 713

(4th Cir. 2015). The ALJ did that in Mark’s case when he found Dr. Leggett’s assessment
inconsistent with the other evidence in the record which showed that except for the period in
2015 when his job assignment changed, Mark’s bipolar disorder, anxiety, and depression have
been mostly stable and he engages in activities of daily living that indicate that he has some
ability to deal with stress in an unskilled work setting. The court is not left to guess at how the
ALJ teached his conclusion.

Mark also points to the assessment by the in-house hospital counselor who found that
he could not return to his job as a hospital pharmacist. Mark argues that the AL] and magistrate
judge erred by ignoring the results of psychological testing by the counselor that showed

29 6¢

“extreme psychopathology,” “a pattern of chronic psychological maladjustment” and was

suggestive of “significant psychopathology highlighted by depression, anxiety, low energy, and
social withdrawal.” R. 486. He asserts that the opinion supports Dr. Leggett’s conclusions
about the Mark’s inability to handle work stress.

However, the ALJ gave the counselot’s opinion significant weight, R. 27, and the
magistrate judge acknowledged the counselor’s report. ECF No. 14 at 5, 10. The fact that
neither the ALJ nor the magistrate judge found the opinion of the counselor dispositive on
the issue of Mark’s disability does not mean that they ignored the opinion. In addition, as
discussed above, the AL) found that after Mark left the pharmacy job, his examinations,

treatment, and medication regimen all became more stable and he engaged in a number of

daily activities that were inconsistent with being wholly unable to handle work stress.

12
Case 7:19-cv-00804-MFU-RSB Document17 Filed 03/16/21 Page 13 of 24 Pageid#: 714

The court agrees with the magistrate judge that substantial evidence supports the AL]’s
determination to afford Dr. Leggett’s opinion “less weight.” Accordingly, Mark’s objection to
this finding is OVERRULED.

B. Mental Impairments Under SSR 96-8P

The residual functional capacity (“RFC”) assessment is discussed in Social Security
Ruling 96-8p, which provides that when determining whether a claimant has a severe mental
impairment at Step 2 of the sequential evaluation,‘ or meets a listing for a mental impairment
at Step 3 of the sequential evaluation, the adjudicator assesses an individual’s limitations and
restrictions from a mental impairment in categories identified in the “paragraph B” and
“paragraph C” criteria of the adult mental disorders listings. The mental disorders listings are
set forth at 20 C.F.R. Part 404, Subpart P, Appendix 1. 20 C.F.R. §§ 404.1520(d), 404.1525
and 404.1526.

However, the limitations identified in the listing criteria are not an RFC assessment,
and the mental RFC assessment used at Steps 4 and 5 of the sequential evaluation process

requites a more detailed assessment “by itemizing various functions contained in the broad

 

6 In conducting the sequential evaluation, the AL] makes a series of determinations: (1) Whether the claimant
is engaged in substantial gainful activity; (2) Whether the claimant has a medically determinable impairment that
is “severe” under the regulations; (3) Whether the severe impairment or combination of impairments meets or
medically equals the criteria of a listed impairment; (4) Whether the claimant has the RFC to perform his past
relevant work; and (5) Whether the claimant is able to do any other work in the national economy, considering
his RFC, age, education, and work experience. 20 C.F.R. §§ 404.1520(a) and 416.920(a). If the ALJ finds that
the claimant has been engaged in substantial gainful activity at Step 1 or finds that the impairments are not
severe at Step 2, the process ends with a finding of “not disabled.” Mascio v. Colvin, 780 F.3d 632, 634-635
(4th Cir. 2015). At Step 3, if the AL] finds that the claimant’s impairments meet or equal a listed impairment,
the claimant will be found disabled. Id. at 635. If the analysis proceeds to Step 4 and the ALJ determines the
claimant’s RFC will allow him to return to his past relevant work, the claimant will be found “not disabled.” If
the claimant cannot return to his past relevant work, the ALJ then determines, often based on testimony from
a vocational expert, whether other work exists for the claimant in the national economy. Id. The claimant bears
the burden of proof on the first four steps and the burden shifts to the Commissioner on the fifth step. Id.

13
Case 7:19-cv-00804-MFU-RSB Document 17 Filed 03/16/21 Page 14 of 24 Pageid#: 715

categoties found in paragraphs B and C of the adult mental disorders listings.” SSR 96-8p,
1996 WL 374184 at *4.

The adjudicator should consider the claimant’s medical history, medical signs and
laboratory findings, the effects of treatment, reported daily activities, lay evidence, recorded
observations, medical source statements, effects of symptoms that ate reasonably attributed
toa medically determinable impairment, evidence from attempts to work, need for a structured
environment, and work evaluations, if available. SSR 96-8p, 1996 WL 374184 at *5. The RFC
assessment must include a narrative discussion describing how the evidence supports each
conchusion, citing specific medical facts and non-medical evidence. Id. at *7.

The ALJ in this case first looked at whether Mark had an impairment that met or
equaled a listed impairment and did so by examining the “B” and “C” criteria set out in the
listings. R. 18-21. The ALJ then acknowledged that the limitations defined in the “B” criteria
were not an RFC assessment but rather were an assessment of the severity of an impairment
at Steps 2 and 3 of the sequential evaluation. The ALJ further acknowledged that the RFC
assessment required a more detailed assessment. R. 21.

In doing the RFC assessment at Step 4, the ALJ summarized Mark’s testimony at the
heating, reviewed the medical evidence in the record and the opinions of the state agency
psychological consultants and discussed Mark’s activities of daily living. The AL] found that
Mark was limited to simple, routine tasks in a job with no more than occasional changes in the
work setting and without strict production rate or pace requirements, such as keeping up with
an assembly line or meeting strict production requirements. The ALJ found that further

restrictions were not warranted based on Mark’s generally conservative and effective course

14
Case 7:19-cv-00804-MFU-RSB Document17 Filed 03/16/21 Page 15 of 24 Pageid#: 716

of treatment, his stable mental status with routine outpatient treatment, and his activities of
daily living as discussed above. R. 21. |

Mark argued to the magistrate judge that the ALJ found at Step 3 of the sequential
evaluation that Mark had moderate limitations in understanding, remembering, or applying
information, concentrating, persisting, or maintaining pace, and in adapting and managing
himself, but failed to address Mark’s ability to sustain work over an eight-hour workday and
did not explain how his RFC findings addressed his moderate limitations in concentration or
persistence. ECF 9 at 18-19. The magistrate judge found that the ALJ adequately supported
his findings that Mark could sustain unskilled tasks over a normal workday and accounted for
his moderate impairments in his hypothetical question to the vocational expert and the RFC
finding. The magistrate judge cited to the ALJ’s explanation at Step 3 that impairments in
concenttation, persistence or pace “[concern] actions that demonstrate the ability to focus
attention on work activities and stay on task at a sustained rate.” ECF. No. 14 at 13.

Mark objects that the magistrate judge erred when he found that the AL] made specific
findings that despite moderate limitations in concentrating, persistence, and maintaining pace,
Mark can sustain unskilled tasks over a normal workday. Mark claims that in support of the
conclusion, the magistrate judge erroneously pointed to the ALJ’s discussion at Step 3 of the
sequential evaluation, rather than at Step 4, which addresses a claimant’s RFC.

However, although the ALJ discussed the what is meant by maintaining concentration,
persistence, and pace at Step 3, as he is required to do, and although the magistrate judge cited
to that discussion, neither the ALJ nor the magistrate judge stopped there. Rather, at Step 4

of the evaluation the ALJ discussed in detail the other evidence in the record and his reasons

15
Case 7:19-cv-00804-MFU-RSB Document17 Filed 03/16/21 Page 16 of 24 Pageid#: 717

for finding that Mark can do unskilled work with no strict production requirements. And the
magistrate judge pointed out that the Fourth Circuit has joined other circuits in finding that
“TW]ben medical evidence demonstrates that a claimant can engage in simple, routine tasks
ot unskilled work despite limitations in concentration, persistence, and pace, courts have
concluded that limiting the hypothetical to include only unskilled work sufficiently accounts
fot such limitations.” Shinaberry v. Saul, 952 F.3d 113, 121 (4th Cir. 2020) (quoting Winschel
v. Comm’t of Soc. Sec., 631 F.3d 1176, 1180 (11th Cir. 2011)).

Moreover, although Mark argued to the magistrate judge and argues here that the AL]
failed to address his ability to actually sustain unskilled work over the course of an eight-hour
day, he points to no evidence showing that he cannot work for an eight-hour day. The burden
of proof is on the plaintiff for the first four steps of the sequential evaluation, including at
Step 4, which relies on the RFC finding. Batchelor v. Colvin, 962 F.Supp.2d 864, 867
(E.D.N.C. 2013) (citing Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995)). Mark has cited
nothing in the record showing he cannot work at an unskilled job for an eight-hour day.
Indeed, Dr. Leggett assessed Mark as having a moderate limitation in his ability to complete a
normal workday and workweek without interruptions from psychologically based symptoms,
with “moderate” defined as “more than a slight limitation in this atea but the individual is still
able to function satisfactorily.” R. 436-37. Accordingly, substantial evidence in the record
supports the conclusion that Mark can sustain unskilled work for an eight-hour workday and
his argument that the AL] failed to make specific findings on this issue.is without metit.

Mark also objects that the magistrate judge erred when he distinguished Rice _v.

Comm’r, No. SAG-16-2582, 2017 WL 2274947 (D. Md. May 24, 2017), from his case.

16
Case 7:19-cv-00804-MFU-RSB Document17 Filed 03/16/21 Page 17 of 24 Pageid#: 718

However, he does not elaborate on how the magistrate judge erred and review of the
discussion of Rice in the context of Mark’s case reveals no error.
Mark further objects that the magistrate judge erred when he distinguished Widener v.

Berryhill, No. 7:17CV00225, 2018 WL 847250 (W.D. Va. Feb. 13, 2018), from Mark’s case.

 

He claims that “[jJust as in Widener, the ALJ’s questions to the vocation expert ... failed to
alert the vocational expert to the existence of plaintiff's moderate limitations in concentration,
work persistence, and attendance to task.” ECF No. 15 at 5-6. The magistrate judge pointed

out that in Widener, the court found the ALJ adopted the vocational expert’s opinion but

 

failed to include moderate limitations in concentration, persistence, and pace in the
hypothetical question, even though the state agency consultant found the claimant had a
marked impairment in his ability to perform activities on a consistent basis. ECF No. 14 at 16.
The magistrate judge noted that in Mark’s case, the medical opinions of the state agency
consultants did not note such an inability, and that the AL] otherwise supported his findings
with citations to the record. Id.

Mark argues that rather than relying on the state agency consultants, the ALJ should
have telied on Dr. Leggett’s opinion. However, as discussed above, the AL] gave a detailed
explanation for why he did not find Dr. Leggett’s opinion controlling. In addition, the court

in Widener found that although the ALJ concluded that the claimant had moderate difficulties

 

in concentration, persistence, or pace, he asked the vocational expert to consider only that he
was limited to simple, routine tasks involving no interaction with the general public and little

to no interaction with coworkers or supervisors. Widener, 2018 WL 847250 at *2. The court

 

17
Case 7:19-cv-00804-MFU-RSB Document17 Filed 03/16/21 Page 18 of 24 Pageid#: 719

found such an instruction insufficient to give notice to the vocational expert of the claimant’s
limitations.

The ALJ in Mark’s case asked ‘the vocational expert to exclude jobs with strict
production tate ot pace requirements. R. 61. The ALJ made a specific finding that such a
restriction accommodated Mark’s moderate inability to focus on work activities and stay on
task at a sustained rate. R. 19-20. Thus, the court finds that Mark’s case is distinguishable from
Widener and that the magistrate judge did not err in making that finding.

For the reasons stated above, the court finds that the magistrate judge’s determination
that the ALJ properly evaluated Mark’s mental impairments is supported by substantial
evidence. Mark’s objection to this finding is OVERRULED.

C. Subjective Allegations

The regulations that were in effect at the time Mark filed his claim provided the
following discussion of how the Social Security Administration analyzes subjective allegations
of symptoms:

In determining whether you ate disabled, we consider all yout symptoms,
including pain, and the extent to which your symptoms can reasonably be
accepted as consistent with the objective medical evidence, and other evidence.
By objective medical evidence, we mean medical signs and laboratory findings
as defined in § 416.928(b) and (c). By other evidence, we mean the kinds of
evidence described in §§ 416.912(b)(2) through (8) and 416.913(b)(1), (4), and
(5), and (d). These include statements or reports from you, your treating or
nontteating source, and others about your medical history, diagnosis, prescribed
treatment, daily activities, efforts to work, and any other evidence showing how
your impairment(s) and any related symptoms affect your ability to work ....
We will consider all of your statements about your symptoms, such as pain, and
any desctiption you, your treating source or nontteating source, or other
petsons may provide about how the symptoms affect your activities of daily
living and your ability to work .. . . However, statements about your pain or
other symptoms will not alone establish that you are disabled; there must be
medical signs and laboratory findings which show that you have a medical

18
Case 7:19-cv-00804-MFU-RSB Document17 Filed 03/16/21 Page 19 of 24 Pageid#: 720

impaitment(s) which could reasonably be expected to produce the pain or other

symptoms alleged and which, when considered with all of the other evidence

(including statements about the intensity and persistence of your pain or other

symptoms which may teasonably be accepted as consistent with the medical

signs and laboratory findings), would lead to a conclusion that you are disabled.

In evaluating the intensity and persistence of your symptoms, including pain,

we will consider all of the available evidence, including your medical history, the

medical signs and laboratory findings and statements about how your symptoms

affect you. . . . We will then determine the extent to which your alleged

fanctional limitations and restrictions due to pain or other symptoms can

reasonably be accepted as consistent with the medical signs and laboratory
findings and other evidence to decide how your symptoms affect your ability to
work....

20 C.F.R. § 416.929 (2011).

Mark’s subjective complaints include being depressed, troubles with his memoty, a
reduced ability to. handle stress, difficulty concentrating, being forgetful and distractable,
difficulty working under time constraints, and lacking motivation to get out of bed. R. 22, 232,
236, 252, 257. When he cannot complete tasks on his to-do list, he feels defensive, stressed,
and frustrated. R. 48, 51, 52, 56.

The ALJ stated that he found that Mark’s medically determinable impairments could
reasonably be expected to produce the alleged symptoms, but that his statements concerning
the intensity, petsistence, and limiting effects of the symptoms were not entirely consistent
with the objective medical evidence and other evidence in the record. The ALJ cited to
evidentiary inconsistencies showing a lesser degree of severity and limitation than that alleged
by Mark. R. 23. As discussed above, the ALJ found that Mark’s overall course of treatment
had been conservative and reasonably effective. His medication regimen had not changed

since he stopped working, he had not required in-patient treatment, and he had returned to

quarterly follow-up visits with his psychiatrist. The ALJ found that his overall course of

19
Case 7:19-cv-00804-MFU-RSB Document17 Filed 03/16/21 Page 20 of 24 Pageid#: 721

treatment and partial response to the treatment did not fully align with his allegations about
the severity of his impairments. R. 24.

The ALJ next noted that Mark’s observed mental status had remained stable with
routine outpatient treatment. Dr. Leggett and Mr. Salzbach had noted some abnormalities in
Mark’s mood, affect, thought processes, and memory which were accommodated in his RFC.
However, he had otherwise shown a cooperative attitude, no suicidal or homicidal ideation,
no evidence of psychosis, good insight, and appropriate judgment. Treatment notes from Dr.
Leggett in Match and September 2018 showed that Mark’s memory was generally functional
in a non-stressful environment and otherwise documented similar mental status examination
findings compared to ptior encounters. Other treatment providers described Mark as “calm
and relaxed” and noted that he had full affect. The ALJ found that his clinical presentation
from one medical encounter to the next supported the conclusion that he could perform the
demands of unskilled work with appropriate limitations to accommodate his ongoing signs
and symptoms of anxiety and mood disorders. R. 25.

The ALJ also cited Mark’s activities of daily living, including the volunteer work he did
at church, his travel, performances with a brass ensemble, and that he continued to do
woodworking projects, including re-sanding a desk, making a king-sized bed, and making a
sleigh and nutcracker figurines. The ALJ concluded that his diverse day-to-day activities and
multiple long-distance trips further supported the determination that Mark could perform the
basic mental demands of unskilled work. R. 25.

Finally, the ALJ noted that Mark had commented to Mr. Salzbach that he might

consider part-time work in another field or a job with “low responsibility.” R. 384-385. Also,

20
Case 7:19-cv-00804-MFU-RSB Document 17 Filed 03/16/21 Page 21 0f 24 Pageid#: 722

at one point he commented to his psychiatrist that he wished he could go back to work but
he would lose his ability to participate in church activities. R. 461. The AL] found that these
statements supported the conclusion that Mark could perform unskilled work with limitations
to accommodate his ongoing mental health symptoms. R. 25.

Mark argued to the magistrate judge that the ALJ ignored evidence from Dr. Leggett
and Mr. Salzbach documenting Mark’s poor to variable furictioning, his continuing ruminative
thought processes, and continued anxious affect despite consistent treatment and the fact that
Dr. Leggett stated repeatedly that Mark functions better in a non-stress environment. After
noting that the ALJ’s opinion was thorough and applied the proper legal standard, and that it
is for the ALJ and not the reviewing court to weigh the evidence, the magistrate judge
concluded that the ALJ supported his analysis of Mark’s subjective complaints with substantial
evidence.

Mark argues that this finding was in error and repeats his argument that the AL]
ignored and “cherry-picked” evidence about Mark’s limitations. Mark lists ten pages of the
record that he claims the ALJ ignored. ECF No. 15 at 6. However, a review of the ALJ opinion
shows that he cited directly to six of the pages and indirectly to three other pages. In addition,
although Mark asserts that the records showed his poor to variable functioning, his continued
ruminative thought processes, and his continued anxious affect, that is not an entitely accurate
description of the records. For example, records from December 29, 2015 describe his
memoty as “somewhat variable,” his thought processes as “ruminative but less repetitive with
some goal-directed thoughts,” and his affect as “less anxious but with O-C flavor.” His insight

was good and his judgment was described as generally appropriate but characterized by

21
Case 7:19-cv-00804-MFU-RSB Document17 Filed 03/16/21 Page 22 of 24 Pageid#: 723

extreme second-guessing. R. 352. The other records cited by Mark describe his mental status
in a substantially similar manner. See R. 351, 354, 360, 410, 450, 455, 458, 461, 542. While he
is sometimes described as more ot less anxious, or as having less ruminative thought processes,
Mark points to nothing in the records that undermines the AL)’s conclusions regarding his
ability to do unskilled work.

| Finally, Mark argues that the magistrate judge erred in concluding that Mark’s case is
distinguishable from Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251 (4th Cir. 2017). In
Brown, the Fourth Circuit remanded a case in part because the ALJ listed a claimant’s daily
activities of cooking, driving, doing laundry, collecting coins, attending church, and shopping
in support of the finding that the claimant was not disabled, but did not acknowledge the
limited extent of the activities or explain how the activities showed he could sustain a full-time
job. See also Clifford v. Apfel, 227 F.3d 863, 872 (/th Cir. 2000) (observing that it is not
enough for an AL] to state in a conclusory manner that a claimant’s testimony regarding
limitations placed on his daily activities was unsupported by the medical evidence; rather, an
ALJ must articulate “some legitimate reason for his decision” and “build an accurate and
logical bridge from the evidence to his conclusion.”).

The magistrate judge found that in Mark’s case, the ALJ clearly understood Mark’s
limits in completing his activities of daily living and acknowledged that Mark participates in
activities depending on how he feels and that he had reported difficulties learning new music,
had put running on hold because of a knee injury, and that he “tried” to help out with chores.
The ALJ also understood that Mark’s travels were not everyday occurrences. ECF No. 14 at

19-20. In addition, the magistrate noted that the ALJ relied on more than Mark’s activities of

22
Case 7:19-cv-00804-MFU-RSB Document 17 Filed 03/16/21 Page 23 of 24 Pageid#: 724

XY

daily living to find that he was not disabled. The court agrees with the magistrate judge’s

conclusion that unlike in Brown, the ALJ in Mark’s case did not rely solely on his activities of

 

daily living to find that his allegations of disabling impairment were not wholly consistent with

the record.

 

Additionally, in Brown, the Fourth Circuit did not remand the case solely because the
ALJ did not explain how Brown’s limited activities indicated that he could work an eight-hour
workday. Rather, the court found that the ALJ misstated the record regarding the claimant’s
physical activities and the amount of pain he reported; misstated the effect of injections on
the claimant’s pain; misstated the claimant’s testimony at the ALJ hearing; relied on his own
observations and medical judgments in assessing the claimant’s pain; and rejected the

consistent opinions of the claimant’s treating and examining sources in favor of the opinion

of the non-examining state-agency physician. Brown, 873 F.3d at 263-266. None of those

 

concerns ate present in Mark’s case.

The court finds that the AL] thoroughly considered Mark’s subjective allegations and
“built the logical bridge” from his recitation of Mark’s testimony about his activities to limiting
him to unskilled work doing simple, routine tasks in a job with no more than occasional
changes in the work setting, and without strict production rate or pace requirements. For this
reason and the other reasons cited above, the court OVERRULES Mark’s objection that that

ALJ did not properly consider Mark’s subjective allegations of impairment.

23
Case 7:19-cv-00804-MFU-RSB Document17 Filed 03/16/21 Page 24 of 24 Pageid#: 725

V. Conclusion

For the reasons stated, the court finds no error in the magistrate judge’s conclusion
that the ALJ decision is supported by substantial evidence. As such, the magistrate judge’s
report and recommendation will be adopted in its entirety.

An appropriate Order will be entered.

It is so ORDERED.

“—
Entered: Os-1Ss — 202-4

\wi3———

Michael F. Urbanski
Chief United States District Judge

24
